Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 1 of 10 PageID #: 47




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
AUSTIN HUNTER,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    21-CV-78 (PKC) (AYS)

DARRYL VALINCHUS TELEFORE,1
DANIELLE DAVIS, NICOLE FELICE,
PAMELA BLOOMFIELD, TIMOTHY D.
SINI, JOHN McGLYNN, GERALDINE
HART, CATHERINE CASH, ANDREW
YOUNG, PATRICK BOYLES, DET.
MURPHY, MARK PAV, S. CAREY, and
ERIC SORRENTINO,

                                Defendants.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        Plaintiff Austin Hunter, currently incarcerated at Suffolk County Correctional Facility,

filed the instant pro se complaint alleging violations of his civil rights during his arrest and

subsequent criminal prosecution in Suffolk County. The Court grants Plaintiff’s application to

proceed in forma pauperis.

        For the reasons discussed below, Plaintiff’s claims against Darryl Valinchus, Assistant

District Attorney Danielle Davis, Assistant District Attorney Nicole Felice, Assistant District

Attorney Pamela Bloomfield, District Attorney Timothy D. Sini, Suffolk County Police

Commissioner Geraldine Hart, Detective John McGlynn, Police Officer Catherine Cash, Detective

Andrew Young, Detective Murphy, Police Officer Mark Pav, Sergeant S. Carey, and forensic


        1
          Although the caption of Plaintiff’s Complaint lists “Darryl Valinchus Telefore” as a
defendant, it appears that “Telefore” refers to Telefore LLC, the entity with which Defendant
Darryl Valinchus is associated. (See Complaint (“Compl.”), Dkt. 1, at ECF 4.) Based on the
allegations in the Complaint, the Court understands the relevant defendant to be Darryl Valinchus.

                                                           1
Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 2 of 10 PageID #: 48




scientist Eric Sorrentino are dismissed. Plaintiff’s claim of excessive force against Police Officer

Patrick Boyles shall proceed.

                                         BACKGROUND

       Plaintiff, who is in custody and awaiting sentencing for his conviction on drug possession

charges in state court, brings this action in connection with his ongoing criminal proceedings,

alleging that he was falsely arrested on May 2, 2019, and maliciously prosecuted. (See generally

Compl., Dkt. 1, at ECF2 1–3, 5, 7–16.) Plaintiff also alleges that he was thrown to the ground

during his arrest, and Police Officer Patrick Boyles put his knee on Plaintiff’s neck, pointed a gun

at Plaintiff’s head, cursed and used a racial slur, and “kneed [Plaintiff] in [his] right eye.” (Id. at

ECF 4, 13.) Furthermore, Plaintiff alleges that Defendants conspired against him to ensure his

prosecution and conviction. For example, Plaintiff asserts that Detectives Andrew Young and

John McGlynn “conspired to make [the] first [indictment] stick by falsifying documents in order

to make [the] case strong” (id. at ECF 15), and Assistant District Attorneys Danielle Davis, Nicole

Felice, and Pamela Bloomfield allegedly conspired with trial witness Darryl Valinchus “in putting

together their own extraction report” (id. at ECF 7), and knowingly filed false statements and

withheld evidence (id. at ECF 5). Plaintiff asserts that District Attorney Timothy D. Sini “allowed”

the purported malicious prosecution against Plaintiff to proceed (id. at ECF 5, 8), and he asserts

that Suffolk County Police Commissioner Geraldine Hart “allowed all the corrupt [detectives and

police officers] to continue working & advancing in rank while having countless [Internal Affairs

Bureau] cases” (id. at ECF 5; see also id. at ECF 10). Plaintiff seeks monetary damages and

dismissal of his state court case. (Id. at ECF 6.)



       2
         Citations to “ECF” refer to the pagination generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.

                                                     2
Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 3 of 10 PageID #: 49




                                           DISCUSSION

I.     Legal Standard

       A complaint must plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim is plausible ‘when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.’” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d Cir. 2011)

(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Although all factual allegations contained

in a complaint are assumed to be true, this rule does not extend “to legal conclusions.” Iqbal, 556

U.S. at 678. “Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at 555).

       At the same time, pro se pleadings are to “be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam) (quoting

Estelle v. Gamble, 429 U.S. 97, 106 (1976)); see also Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009) (noting that even after Twombly, federal courts “remain obligated to construe a pro se

complaint liberally”).     This tenet of liberally construing pro se complaints holds true

“particularly when they allege civil rights violations.” McEachin v. McGuinnis, 357 F.3d 197, 200

(2d Cir. 2004) (citing Weinstein v. Albright, 261 F.3d 127, 132 (2d Cir. 2001)); accord Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008).

       Nonetheless, under 28 U.S.C. § 1915A, a district court “shall review . . . a complaint in a

civil action in which a prisoner seeks redress from a governmental entity or officer or employee of

a governmental entity.” 28 U.S.C. § 1915A(a). Upon review, a district court is required to dismiss

sua sponte a prisoner’s complaint, or any portion thereof, if it “(1) is frivolous, malicious, or fails

to state a claim upon which relief may be granted; or (2) seeks monetary relief from a defendant

who is immune from such relief.” Id. § 1915A(b); accord Tapia-Ortiz v. Winter, 185 F.3d 8, 11

                                                  3
Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 4 of 10 PageID #: 50




(2d Cir. 1999) (per curiam). Similarly, pursuant to the in forma pauperis statute, a court must

dismiss an action if it determines that it “(i) is frivolous or malicious; (ii) fails to state a claim on

which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

such relief.” 28 U.S.C. § 1915(e)(2)(B).

II.     Analysis

        Plaintiff brings this action pursuant to 42 U.S.C. § 1983. “Section 1983 provides a cause

of action against any person who deprives an individual of federally guaranteed rights ‘under

color’ of state law.” Filarsky v. Delia, 566 U.S. 377, 383 (2012) (quoting 42 U.S.C. § 1983).

“Thus, to state a claim under Section 1983, a plaintiff must allege (1) the deprivation of any rights,

privileges, or immunities secured by the Constitution and its laws, and (2) that the deprivation was

‘committed by a person acting under the color of state law.’” Harrison v. New York, 95 F. Supp.

3d 293, 321 (E.D.N.Y. 2015) (quoting Cornejo v. Bell, 592 F.3d 121, 127 (2d Cir. 2010)).

        A.      Plaintiff’s Claims Against the Prosecutors

        Plaintiff’s claims against Suffolk County Assistant District Attorneys (“ADAs”) Danielle

Davis, Nicole Felice and Pamela Bloomfield must be dismissed, as prosecutors are entitled to

absolute immunity for their acts that are intimately associated with the judicial phase of the

criminal process and their role as advocates. See Van de Kamp v. Goldstein, 555 U.S. 335, 341

(2009) (“[P]rosecutorial actions that are ‘intimately associated with the judicial phase of the

criminal process’ . . . are absolutely immune from liability in § 1983 lawsuits[.]” (quoting Imbler

v. Pachtman, 424 U.S. 409, 430 (1976))); Ogunkoya v. Monaghan, 913 F.3d 64, 69 (2d Cir. 2019)

(“Absolute immunity bars § 1983 suits against prosecutors for their role ‘in initiating a prosecution

and in presenting the State’s case.’” (quoting Imbler, 424 U.S. at 431)). The ultimate inquiry is

“whether a reasonable prosecutor would view the acts challenged by the complaint as reasonably



                                                   4
Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 5 of 10 PageID #: 51




within the functions of a prosecutor.” Ogunkoya, 913 F.3d at 69 (quoting Giraldo v. Kessler, 694

F.3d 161, 166 (2d Cir. 2012)).

       Plaintiff’s allegations against the ADAs arise from their prosecution of him. Specifically,

Plaintiff alleges that the ADAs conspired to present perjured testimony, fabricated and withheld

exculpatory evidence, and coerced witness testimony in the course of prosecuting a case against

him. (See Compl., Dkt. 1, at ECF 5, 7–8.) The challenged acts are reasonably within the functions

of a prosecutor. See Shmueli v. City of New York, 424 F.3d 231, 237 (2d Cir. 2005) (“[T]he

initiation and pursuit of a criminal prosecution are quintessential prosecutorial functions.”).

Plaintiff does not allege any facts that suggest the ADAs were acting outside the scope of their

authority.   Moreover, absolute immunity attaches “regardless of any allegations that [the

prosecutor’s] actions were undertaken with an improper state of mind or improper motive.”

Shmueli, 424 F.3d at 237 (2d Cir. 2005); see also Giraldo, 694 F.3d at 165 (“Prosecutorial

immunity from § 1983 liability is broadly defined, covering virtually all acts, regardless of

motivation, associated with the prosecutor’s function as an advocate.” (internal quotation marks

and alteration omitted)).   Notably, a prosecutor is “entitled to absolute immunity despite

allegations of [her] ‘knowing use of perjured testimony’ and the ‘deliberate withholding of

exculpatory information.’” Shmueli, 424 F.3d at 237 (quoting Imbler, 424 U.S. at 431 n.34). Thus,

the claims against ADAs Davis, Felice, and Bloomfield must be dismissed because these

defendants are immune from suit. See 28 U.S.C. § 1915A(b)(2).

       B.      Plaintiff’s Claims Against Supervisory Defendants

       Plaintiff alleges that Suffolk County District Attorney Timothy D. Sini “allowed” the

purported malicious prosecution against Plaintiff “by allowing ADAs Pamela Bloomfield,

Danielle Davis & Nicole Felice to proceed with a superseding indictment . . . [and] allowed them

to work together to build a case around blatant lies [and] fabricating stories [and using] corrupt
                                                5
Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 6 of 10 PageID #: 52




avenues to obtain evidence to make [Plaintiff] out to be a bad guy.” (Compl., Dkt. 1, at ECF 8.)

Plaintiff similarly alleges that Suffolk County Police Commissioner Geraldine Hart “allowed

crooked Detectives [and] Police Officers to continue working on cases, after knowing [of] their

numerous cases of corruption,” which violated his rights. (Id. at ECF 10.)

        “It is well settled in this Circuit that personal involvement of defendants in alleged

constitutional deprivations is a prerequisite to an award of damages under § 1983.” Farrell v.

Burke, 449 F.3d 470, 484 (2d Cir. 2006) (quoting Wright v. Smith, 21 F.3d 496, 501 (2d Cir.

1994)). A plaintiff must “allege a tangible connection between the acts of a defendant and the

injuries suffered.” Bass v. Jackson, 790 F.2d 260, 263 (2d Cir. 1986). Moreover, the Circuit

recently held that, following the Supreme Court’s decision in Iqbal, a plaintiff must sufficiently

allege a supervisory official’s direct involvement in an alleged constitutional violation to state an

actionable claim against that official. Tangreti v. Bachmann, 983 F.3d 609, 618 (2d Cir. 2020)

(citing Iqbal, 556 U.S. at 676). In other words, “the plaintiff must establish a deliberate, intentional

act on the part of the defendant to violate the plaintiff’s legal rights.” Id. (quoting Porro v. Barnes,

624 F.3d 1322, 1327–28 (10th Cir. 2010)).

        Here, Plaintiff fails to allege any facts indicating that either District Attorney Sini or

Commissioner Hart was directly involved in the events or actions that allegedly occurred in

connection with Plaintiff’s arrest and prosecution. Because Plaintiff’s claims fail to allege the

personal involvement of these defendants, they fail as a matter of law and cannot proceed. See 28

U.S.C. § 1915A(b)(1); Tangreti, 983 F.3d at 618; see also Johnson v. Barney, 360 F. App’x 199,

201 (2d Cir. 2010) (summary order) (affirming dismissal of a plaintiff’s claims against a

supervisory defendant because the plaintiff “failed to allege sufficient personal involvement” with

respect to that defendant).



                                                   6
Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 7 of 10 PageID #: 53




        C.      Plaintiff’s Claims Against the Police Officers

        Plaintiff alleges that Sergeant S. Carey, Detective John McGlynn, Detective Andrew

Young, Detective Murphy, Police Officer Catherine Cash, and Police Officer Mark Pav violated

his rights by conspiring to ensure his arrest and prosecution, illegally seizing and tampering with

evidence, and intimidating witnesses, all of which led to his conviction. (See Compl., Dkt. 1, at

ECF 8–10, 12–16.) These claims are barred by the favorable termination rule set forth in Heck v.

Humphrey, 512 U.S. 477, 486–87 (1994), which holds that a state prisoner’s § 1983 action is

barred if success in that action would necessarily demonstrate the invalidity of a criminal

conviction or sentence. See Wilkinson v. Dotson, 544 U.S. 74, 81–82 (2005) (“[A] state prisoner’s

§ 1983 action is barred (absent prior invalidation)—no matter the relief sought (damages or

equitable relief), no matter the target of the prisoner’s suit (state conduct leading to conviction or

internal prison proceedings)—if success in that action would necessarily demonstrate the invalidity

of confinement or its duration.” (emphasis removed)). To the extent Plaintiff seeks to argue that

he was falsely arrested and denied a fair trial by the actions of the police officers and detectives in

this case, such claims plainly call into question the validity of his conviction, which has not been

overturned or otherwise invalidated. Heck’s favorable termination rule accordingly bars these

§ 1983 claims, and they must be dismissed. See 28 U.S.C. § 1915A(b)(1); Heck, 512 U.S. at 486–

87.

        Additionally, Plaintiff’s conclusory allegations that law enforcement officers engaged in a

conspiracy to violate Plaintiff’s constitutional rights must be dismissed. A § 1983 claim of

conspiracy requires showing: “(1) an agreement between two or more state actors or between a

state actor and a private entity; (2) to act in concert to inflict an unconstitutional injury; and (3) an

overt act done in furtherance of that goal causing damages.” Pangburn v. Culbertson, 200 F.3d

65, 72 (2d Cir. 1999) (citations omitted). “A plaintiff must allege facts that plausibly suggest a
                                                   7
Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 8 of 10 PageID #: 54




‘meeting of the minds’ and provide some details of time and place.” Graham v. City of New York,

16-CV-4613 (NGG) (CLP), 2018 WL 1157818, at *9 (E.D.N.Y. Mar. 2, 2018) (quoting AK

Tournament Play, Inc. v. Town of Wallkill, No. 09-CV-10579 (LAP), 2011 WL 197216, at *3

(S.D.N.Y. Jan. 19, 2011)). Because the Complaint provides no factual content that plausibly

suggests an agreement or meeting of the minds, Plaintiff’s claim of conspiracy against the law

enforcement officers in this case is dismissed. See Ciambriello v. County of Nassau, 292 F.3d 307,

325 (2d Cir. 2002) (“[C]omplaints containing only conclusory, vague, or general allegations that

the defendants have engaged in a conspiracy to deprive the plaintiff of his constitutional rights are

properly dismissed[.]” (citation omitted)).

        Plaintiff, however, has stated a plausible claim of excessive force against Police Officer

Patrick Boyles at this stage, and that claim may proceed. The Fourth Amendment prohibits the

use of “unreasonable” force by a police officer who is effecting an arrest. Tracy v. Freshwater,

623 F.3d 90, 96 (2d Cir. 2010) (citing Graham v. Connor, 490 U.S. 386, 395 (1989)). The test is

one of “objective reasonableness” and includes “consideration of at least three factors: (1) the

nature and severity of the crime leading to the arrest, (2) whether the suspect poses an immediate

threat to the safety of the officer or others, and (3) whether the suspect was actively resisting arrest

or attempting to evade arrest by flight.” Id. (citations omitted); see also Graham, 490 U.S. at 396.

Here, Plaintiff alleges that at the time of his arrest he “had on his person only one burnt hand rolled

cigarette containing plant material.” (Compl., Dkt. 1, at ECF 13.) Yet, in effectuating Plaintiff’s

arrest, Boyles allegedly “put his knee on [Plaintiff’s] neck, [pointed a] gun to [Plaintiff’s] head &

kneed [Plaintiff] in [his] right eye, the[n] called [Plaintiff] a f—ing drug dealing n—ger . . . .” (Id.)

According to Plaintiff, he “wasn’t resisting.” (Id.) Plaintiff moreover alleges that he has had

“numerous eye exams” since the incident, and he continues to experience problems with his right



                                                   8
Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 9 of 10 PageID #: 55




eye. (See id. at ECF 5.) At this stage, these allegations sufficiently state a claim of unreasonable,

excessive force. See Rogoz v. City of Hartford, 796 F.3d 236, 241, 250–51 (2d Cir. 2015)

(reversing grant of summary judgment to a police officer on an excessive-force claim, where the

officer kneed plaintiff in the back when plaintiff was not resisting, had no history of violence, and

was compliant and prone on the ground); Depalma v. New York State, No. 14-CV-58 (LEK)

(CFH), 2016 WL 1305972, at *4 (N.D.N.Y. Mar. 31, 2016) (denying summary judgment on an

excessive-force claim, where a police officer slammed a knee into the plaintiff’s face while

arresting the plaintiff for felony drug possession). Accordingly, Plaintiff’s claim of excessive force

against Defendant Boyles may proceed.

       D.      Plaintiff’s Claims Against the Trial Witness and Forensic Scientist

       Plaintiff alleges that trial witness Darryl Valinchus conspired with the ADAs “to make up

their own extraction report” (Compl., Dkt. 1, at ECF 5), and “while [Valinchus] was on the witness

stand he spoke of [the extraction report],” even though the report had been “withheld from

evidence” (id. at ECF 7). Trial witnesses have absolute immunity with respect to any § 1983

claims arising from their testimony, even if it is alleged that such testimony was perjured. See

Briscoe v. LaHue, 460 U.S. 325, 335–36, 345–46 (1983) (affirming dismissal of § 1983 claims

arising from police officers’ perjurious testimony during trial); Sykes v. James, 13 F.3d 515, 519–

21 (2d Cir. 1993) (holding that plaintiff’s due-process claim was barred because defendant, as a

witness, was absolutely immune from liability for the allegedly false evidence he furnished); Grant

v. Cafferri, No. 19-CV-2148 (RRM) (LB), 2019 WL 6526007, at *9 (E.D.N.Y. Dec. 4, 2019)

(concluding that an allegation that the defendants gave perjured testimony was not sufficient to

render the defendants liable under § 1983). Accordingly, Plaintiff’s claim against Defendant

Valinchus must be dismissed. See 28 U.S.C. § 1915A(b)(2).



                                                  9
Case 2:21-cv-00078-PKC-AYS Document 6 Filed 03/08/21 Page 10 of 10 PageID #: 56




        Finally, Plaintiff alleges that forensic scientist Eric Sorrentino “sign[ed] falsified

 documents.” (Compl., Dkt. 1, at ECF 16.) Plaintiff alleges no other facts in support of his claim

 against Sorrentino. Plaintiff’s bare, conclusory allegations are insufficient to state a plausible

 claim for relief, and thus, his claims against Defendant Sorrentino are dismissed. See 28 U.S.C.

 § 1915A(b)(1).

                                          CONCLUSION

        Plaintiff’s claims against the following defendants are dismissed pursuant to 28 U.S.C.

 § 1915A: Darryl Valinchus, Danielle Davis, Nicole Felice, Pamela Bloomfield, Timothy D. Sini,

 Geraldine Hart, John McGlynn, Catherine Cash, Andrew Young, Detective Murphy, Mark Pav, S.

 Carey, and Eric Sorrentino. No summons shall issue against these defendants, and they are

 terminated as parties to this action. Plaintiff’s claim of excessive force against Defendant Patrick

 Boyles shall proceed. The Clerk of Court shall issue a summons as to Defendant Boyles, and the

 United States Marshal Service is directed to serve the Summons, Complaint, and this Order upon

 Defendant Boyles without prepayment of fees.

        This action is referred to the Honorable Anne Y. Shields for pretrial supervision. The Court

 certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be taken in

 good faith, and in forma pauperis status is therefore denied for the purpose of any appeal. See

 Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

                                                      SO ORDERED.


                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
 Dated: March 8, 2021
        Brooklyn, New York




                                                 10
